  Case 1:20-cr-00059-TSE Document 59 Filed 10/15/20 Page 1 of 5 PageID# 463




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

 UNITED STATES OF AMERICA                         )
                                                  )
                  v.                              )    Case No. 1:20-CR-59-TSE
                                                  )
 MANISH SINGH,                                    )    Trial: October 20, 2020
                                                  )
                  Defendant.                      )


                GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION
                 TO PRECLUDE GOVERNMENT FROM INTRODUCING
                    CERTAIN EXHIBITS PURSUANT TO RULE 1006

          The Defendant has filed a motion to preclude the Government from introducing two

summary charts, arguing that the charts characterize the underlying evidence and accordingly do

not satisfy the requirements of Federal Rule of Evidence 1006 (“Rule 1006”). On the contrary,

the charts summarize the totality of voluminous transactions that would be inconvenient to

examine in court, as is required by Rule 1006, and any disagreement about the categorization of

the underlying financial records can be addressed through cross-examination, argument, and the

jury’s access to the underlying bank statements. The Defendant’s motion should therefore be

denied.

                                           ARGUMENT

          I.     The two charts at issue objectively summarize all of the outflows in the underlying
                 bank records, and accordingly, are appropriately admitted as summary charts
                 under Federal Rule of Evidence 1006.

          The two charts the Defendant seeks to preclude are a pie chart and a table that summarize

all of the outflows from the Defendant’s Wells Fargo Bank account, which was funded almost




                                                 -1-
    Case 1:20-cr-00059-TSE Document 59 Filed 10/15/20 Page 2 of 5 PageID# 464




exclusively with money from the victims. 1 The Defendant does not dispute that the underlying

transactions from the Defendant’s bank account are voluminous, or that the charts fully account

for all of the money going out of the Defendant’s account. Those are the touchstone criteria for a

chart to satisfy the strictures of Federal Rule of Evidence 1006, and they are not in contention here.

        Instead, the Defendant takes issue with the grouping of the underlying transactions into

certain categories, such as Sanaa Home and Lifestyle (“Sanaa”) expenses, “living expenses,”

“retail,” and “payments to others.” 2 But charts with similar categorizations are routinely admitted

in fraud cases in the Eastern District of Virginia. See, e.g., United States v. Mitchell, 1:19-cr-101

(admitting summary pie charts categorizing payments as “retail/entertainment” and “living

expenses”); United States v. Millender, 1:16-cr-239 (admitting chart categorizing expenditures as

“car expenses,” “food, clothing, golf, & other purchases,” “other rent payments,” and “payments

& benefits for family”); see also, e.g., S.E.C. v. Amazon Nat. Treasures, 132 F. Appx. 701, 703

(9th Cir. 2005) (admitting summary chart that involved the organization and presentation of

voluminous financial records, not the application of interpretive expertise). The admission of




1
        The Government is attaching to this motion updated versions of the two summary outflow
charts that are the subject of this motion (Exhibits 1 and 2). The Government is also attaching a
summary chart of inflows to the Defendant’s Wells Fargo account (Exhibit 3), which it will also
seek to admit under Rule 1006, and a demonstrative it will seek to use under Federal Rule of
Evidence 611(a) (Exhibit 4). The Defendant has not expressed any objections to the latter two
charts save for the references to www.myfreecams.com, which the Defendant separately addressed
in his Motion to Exclude Evidence of Name and Nature of Website, ECF No. 35.
2
       Notably, in the Defendant’s Motion to Exclude Evidence of Name and Nature of Website,
the Defendant stated that he would not object to the Government offering evidence and exhibits
characterizing the Defendant’s payments to this website as “unrelated to Sanaa.” See ECF No. 35
at 4.



                                                 -2-
  Case 1:20-cr-00059-TSE Document 59 Filed 10/15/20 Page 3 of 5 PageID# 465




charts such as these allow the Government to present voluminous financial documents to the jury

efficiently and expeditiously, without getting bogged down in thousands of individual transactions.

       The two cases the Defendant’s Motion cites in support of excluding the summary outflow

charts are easily distinguished from the summary charts the Government seeks to admit in this

case. In Evans v. Quintiles Transnational Corp., 2015 WL 9455580 (D.S.C. 2015), the Court

precluded a plaintiff from entering a summary chart on the grounds that the underlying records

were not sufficiently voluminous, and the charts, which were prepared by Plaintiff’s counsel,

included inadmissible hearsay and counsel’s own analysis. See id. at *11. And the charts in Allison

v. Dolich, 2018 WL 834919 (D. Or. 2018), contained inadmissible, irrelevant information as well

as calculations based on information from outside sources. See id. at *11. None of these bases for

exclusion are present here.

       The only specific objections raised in the Defendant’s motion are to the categorization of

outflows to the “American Craft Show,” “American Craft Counsel,” and various travel expenses

as “Living Expenses,” when they could have been Sanaa business expenses. However, throughout

the fraud scheme, the Defendant made detailed written representations to the victims explaining

specifically how he would spend their money, and the Government is not aware of any basis to

believe that the Defendant told the victims that the money he received from them would go toward

the American Craft Show, the American Craft Counsel, or the Defendant’s travel, as the

Defendant’s Motion suggests. See ECF No. 55, at 3–4.

       II.     The Defendant can challenge the categorization of the underlying transactions
               through cross-examination and argument, and the jury will have access to the
               underlying bank statements to determine how much weight to give the summary
               charts.

       Moreover, any dispute by the Defendant about the categorization of outflows can be

addressed at trial. The FBI forensic accountant who prepared these charts will testify in the

                                                -3-
  Case 1:20-cr-00059-TSE Document 59 Filed 10/15/20 Page 4 of 5 PageID# 466




Government’s case-in-chief, and defense counsel will have the opportunity to cross-examine him

about his categorization of the outflows. Defense counsel will also be able to argue to the jury in

closing that certain expenditures should have been categorized differently. In addition, the

Government intends to offer the bank statements for the Defendant’s Wells Fargo account into

evidence, and the jurors will be free to examine the underlying transactions and make their own

assessment of how much weight to give the Government’s summary charts. Finally, to the extent

defense counsel wishes to bring to the Government’s attention any specific transactions which they

believe have been miscategorized in the summary outflow charts, the Government is willing to

consider making adjustments before trial.

                                         CONCLUSION

       For the reasons stated above, the Government respectfully requests that the Court deny the

Defendant’s motion to preclude the Government from introducing the two charts summarizing the

outflows from the Defendant’s bank account under Rule 1006.


                                             Respectfully submitted,


                                             G. Zachary Terwilliger
                                             United States Attorney

                                      By:     /s/ Heidi Boutros Gesch
                                             Grace L. Hill
                                             Heidi Boutros Gesch
                                             Assistant United States Attorneys
                                             United States Attorney’s Office
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             Phone: (703) 299-3700
                                             grace.hill@usdoj.gov
                                             heidi.gesch@usdoj.gov


                                                -4-
  Case 1:20-cr-00059-TSE Document 59 Filed 10/15/20 Page 5 of 5 PageID# 467




                                CERTIFICATE OF SERVICE

      I hereby certify that on October 15, 2020, I filed the foregoing with the Clerk of Court using

the CM/ECF system, which will send electronic copies to all counsel of record.



                                                     Respectfully submitted,

                                             By:      /s/ Heidi Boutros Gesch
                                                     Heidi Boutros Gesch
                                                     Counsel for the United States
